OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), appeal dismissed upon the ground that the modification at the Appellate Division was not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to . . . modification” (CPL 450.90 [2] [a]). In view of the above, we have no occasion to comment on the dissent’s position that Penal Law § 70.25 (2-c) mandates that the Appellate Division delineate its reasons for modifying the sentence.
Concur: Chief Judge Lippman and Judges Ciparick, Graffeo, Read and Jones. Judge Pigott dissents in an opinion in which Judge Smith concurs.